            Case 2:21-cv-00978-PLD Document 1 Filed 07/23/21 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,

                    Plaintiff,

                    v.                               Civil Action No. 2:21-cv-0978

 $19,379.00 IN UNITED STATES
 CURRENCY, and

 $17,900.00 IN UNITED STATES
 CURRENCY,

                    Defendants.


                         VERIFIED COMPLAINT FOR FORFEITURE

       AND NOW comes the United States of America, by and through its counsel Stephen R.

Kaufman, Acting United States Attorney for the Western District of Pennsylvania, and David

Lew, Assistant United States Attorney for the Western District, and respectfully represents as

follows:

       1.      This is a civil action in rem for forfeiture to the United States of $19,379.00 in

United States currency, delineated by asset identification number 21-DEA-674931, and

$17,900.00 in United States currency, delineated by asset identification number 21-DEA-674932,

(collectively the “Defendant Currency”) pursuant to 21 U.S.C. § 881(a)(6).

       2.      Jurisdiction is predicated upon 28 U.S.C. §§ 1345 and 1355. Venue is proper

under 28 U.S.C. §§ 1395 and 1355.

       3.      On February 23, 2021, members of the DEA Pittsburgh District Office Task Force

Work Group #63 were notified that two individuals, identified as Isaiah Hollis and Christopher

Joseph, had proceeded through the primary Transportation and Security Administration screening
            Case 2:21-cv-00978-PLD Document 1 Filed 07/23/21 Page 2 of 6




checkpoint at Pittsburgh International Airport while in possession of bulk U.S. currency. Based

on law enforcement training and experience, the transportation of large amounts of bulk cash is

commonly associated with illegal drug activity.

       4.      DEA Task Force Officers (“TFOs”) located Hollis and Joseph in an area beyond

the screening checkpoint, and the two agreed to be interviewed. During the interview, Hollis

and Joseph made evasive and inconsistent statements regarding the purpose of their travel and

source of the Defendant Currency, as described below.

       5.      Hollis and Joseph claimed that they had been in Pittsburgh for several days and

were flying back home. Investigators later determined, however, that Hollis was a resident of

Georgia but was flying to a different final destination of Miami, Florida. Joseph was confirmed

to be flying to Nashville, Tennessee.

       6.      Hollis stated that he was a rapper and was in town to perform two shows at a

venue he identified as “B-Live.” Neither Hollis nor Joseph, however, were able to provide an

address, point of contact, or telephone number for B-Live, nor any specific dates and times for

the alleged performances. Additionally, COVID-19 restrictions effective in Pennsylvania at the

time made live music performances and mass gatherings unlawful.

       7.      When asked by investigators about U.S. currency that they were carrying in their

luggage, Hollis and Joseph claimed that the currency, including money contained in Joseph’s

bag, was profit from Hollis’ performances in Pittsburgh.

       8.      Hollis and Joseph agreed to a consent search of their luggage. In Hollis’ two

pieces of carry-on luggage, TFOs located large amounts of U.S. currency concealed between

various layers of clothing, consisting predominantly of $20 bills. The currency was secured




                                                  2
             Case 2:21-cv-00978-PLD Document 1 Filed 07/23/21 Page 3 of 6




with rubber bands, and a bag containing additional rubber bands was also found. TFOs

observed that the currency emitted a strong odor of marijuana.

        9.      In Joseph’s luggage, TFOs also located a large amount U.S. Currency concealed

between layers of clothing, which was similarly secured with rubber bands and consisted of

mostly $20 bills. The currency also emitted a strong odor of marijuana.

        10.     Neither Hollis’ nor Joseph’s luggage contained any invoices, receipts, or other

documents related to the bulk currency or Hollis’ alleged performances.

        11.     The currency found in Hollis’ carry-on luggage totaled $19,379.00 and was

comprised of: (1) $100 bill, (1) $50 bill, (879) $20 bills, (124) $10 bills, (73) $5 bills, and (44)

$1 bills.

        12.     The currency found in Joseph’s carry-on luggage totaled $17,900.00 and was

comprised of: (21) $100 bills, (14) $50 bills, and (755) $20 dollar bills.

        13.     Based on law enforcement training and experience, the respective currency

denominations and the manner in which the Defendant Currency was bundled are indicative of

how drug-money couriers transport illegal drug proceeds. The majority of the bills were in $20

denominations, which is commonly used in street-level drug sales. Additionally, dividing

varying amounts of bulk United States currency between individuals is a technique that currency

smugglers use when travelling aboard public transportation.

        14.     Hollis and Joseph claimed that B-Live provided the currency as payment to

Hollis. Hollis was unable, however, to identify the person who gave him the cash. Hollis

further claimed that his agent had taken care of everything, yet could not provide the name or

phone number of his agent.




                                                  3
          Case 2:21-cv-00978-PLD Document 1 Filed 07/23/21 Page 4 of 6




       15.     Based on the above investigation, TFOs determined that the Defendant Currency

represented money furnished or intended to be furnished in exchange for a controlled substance

and seized the funds pursuant to 21 U.S.C. § 881(a)(6).

       16.     Later that day, TFOs conducted a canine scan of the Defendant Currency using a

certified, trained narcotics detection canine, which alerted to the presence of narcotics odor on

the Defendant Currency.

       17.     Further investigation by TFOs determined that “B-Live,” the venue where Hollis

claimed to have performed, did not exist.

       18.     Investigation also revealed that Hollis was previously been convicted in February

2020 in the Superior Court of Cobb County, Georgia of possession with intent to distribute

marijuana.

       19.     Following the seizure of the Defendant Currency, the DEA instituted

administrative forfeiture proceedings against the currency. Hollis filed a claim for the

Defendant Currency in the administrative forfeiture proceedings. As a result, the United States

has instituted this civil forfeiture action against the Defendant Currency.

       20.     Based on the foregoing, the Defendant Currency is forfeitable to the United States

pursuant to 21 U.S.C. § 881(a)(6) because it constitutes moneys furnished or intended to be

furnished by any person in exchange for a controlled substance and/or proceeds traceable to such

an exchange and/or moneys used or intended to be used to facilitate any such violation of the

Controlled Substances Act.

       WHEREFORE, the United States respectfully requests that process of warrant in rem

issue for the arrest of the Defendant Currency; that Judgment of Forfeiture be entered in favor of

the United States for the Defendant Currency; and that the United States be granted such relief as



                                                  4
           Case 2:21-cv-00978-PLD Document 1 Filed 07/23/21 Page 5 of 6




this Honorable Court may deem just and proper, together with the costs and disbursements of

this action.



                                                   Respectfully submitted,

                                                   STEPHEN R. KAUFMAN
                                                   Acting United States Attorney

                                                   /s/ David Lew
                                                   DAVID LEW
                                                   Assistant U.S. Attorney
                                                   700 Grant Street, Suite 4000
                                                   Pittsburgh, PA 15219
                                                   412-894-7482 (tel)
                                                   412-644-2644 (fax)
                                                   david.lew@usdoj.gov
                                                   PA ID No. 320338 (AFF)




                                              5
Case 2:21-cv-00978-PLD Document 1 Filed 07/23/21 Page 6 of 6




          20th       July
